       Case 1:17-cv-00365-DAE-AWA Document 250 Filed 01/09/19 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 UMG RECORDINGS, INC., et al.,                  §
                                                §
          Plaintiffs,                           §
                                                §
 vs.                                            §
                                                §      Civil Action No. 1:17-cv-00365-DAE-AWA
 GRANDE COMMUNICATIONS                          §
 NETWORKS LLC,                                  §
                                                §
          Defendant.                            §
                                                §


       PLAINTIFFS’ OBJECTIONS TO THE REPORT AND RECOMMENDATION
       REGARDING PLAINTIFFS’ CROSS-MOTION FOR SUMMARY JUDGMENT
                         AS TO LIABILITY [DKT. 240]


                                        INTRODUCTION

         Plaintiffs respectfully submit the following objections to the United States Magistrate

Judge’s Report and Recommendation (December 18, 2018) [Dkt. 240] (“Report”). The Magistrate

Judge correctly denied Grande’s motion for summary judgment almost entirely. However,

Plaintiffs object to the Report’s recommendation that summary judgment be entered against

Plaintiffs on their “reproduction” claim (based on 17 U.S.C. § 106(1)). The Report addressed this

claim only in passing in a footnote, granting summary judgment on the ground that Plaintiffs

purportedly did not respond to Grande’s argument on the reproduction right. See Report at 4 n.1.

But the Report overlooks that Plaintiffs identified the legal and factual grounds for this claim in

the summary judgment briefing. Summary judgment against Plaintiffs on the reproduction claim

is therefore unwarranted.

         In addition, Plaintiffs respectfully object to the Report’s recommendation that Plaintiffs’

cross-motion for summary judgment as to Grande’s liability be denied. The Report’s analysis of
       Case 1:17-cv-00365-DAE-AWA Document 250 Filed 01/09/19 Page 2 of 10



the law and the evidence in rejecting Grande’s own summary judgment motion, as well as the

Magistrate Judge’s companion Report on Plaintiffs’ Motion for Partial Summary Judgment as to

Safe Harbor Defense (December 18, 2018) [Dkt. 241] (“Safe Harbor Report”), recommending that

motion be granted, were both correct and well-reasoned. The inescapable conclusion of both

Reports’ analyses, however, is that Plaintiffs themselves are entitled to summary judgment that

Grande is liable for contributory infringement. Indeed, on each and every element, there is no

genuine issue of material fact, and Plaintiffs are entitled to judgment as a matter of law. Grande

could not muster any evidence against the conclusions that (1) Plaintiffs own/have exclusive

control over the copyrighted sound recordings; (2) Grande’s subscribers directly infringed those

copyrights; (3) Grande itself knew of its subscribers’ infringement; and (4) Grande facilitated that

infringement by providing known infringing subscribers with ongoing internet service (the

indispensable element for committing their infringement). Accordingly, Grande is liable for

infringement. Granting summary judgment in favor of Plaintiffs on liability will significantly

narrow the issues for trial, which would be streamlined to address only willfulness and damages.

                                      LEGAL STANDARD

         “The district judge must determine de novo any part of the magistrate judge’s disposition

that has been properly objected to.” Fed. R. Civ. P. 72(b). See, e.g., Koetting v. Thompson, 995

F.2d 37, 40 (5th Cir. 1993) (“Because [the party] filed written objections to the magistrate judge’s

findings, he was entitled to a de novo review by the district court.”).

                                           ARGUMENT

  I.     THE REPORT ERRED IN RECOMMENDING SUMMARY JUDGMENT BE GRANTED                           ON
         PLAINTIFFS’ REPRODUCTION CLAIMS.

         In granting summary judgment against Plaintiffs on the reproduction right, the Report did

not discuss the issue on the merits. Instead, the Report addressed the reproduction right briefly in

a footnote:


                                                  2
       Case 1:17-cv-00365-DAE-AWA Document 250 Filed 01/09/19 Page 3 of 10



         Grande’s motion asserted that Plaintiffs cannot prove that Grande subscribers have
         violated Plaintiffs’ reproduction or public performance rights set forth in 17 U.S.C. §
         106(1) and 106(6). Plaintiffs have not responded to these arguments, and summary
         judgment is therefore appropriate on these two limited issues.

Report at 4, n. 1. But this statement is incorrect with respect to Plaintiffs’ claim that Grande and

its subscribers violated Plaintiffs’ reproduction rights. Plaintiffs stated in their Opposition and

Cross-Motion that their claims involve both online uploading and downloading of copyrighted

sound recordings:

         ‘Both uploading and downloading copyrighted material are infringing acts. The
         former violates the copyright holder’s right to distribution, the latter the right to
         reproduction.’

See Plaintiffs’ Opposition and Cross-Motion for Summary Judgment as to Liability [Dkt. 172]

(“Opp. / Cross-Mot.”) at 10 (quoting Columbia Pictures Indus., Inc. v. Fung, 710 F.3d 1020, 1034

(9th Cir. 2013)). Indeed, the Report explicitly acknowledged that Plaintiffs “are claiming that

Grande’s subscribers downloaded and uploaded identical digital duplicates of the works.” Report

at 7 (emphasis added).

         This case involves online sound recording infringement via the BitTorrent peer-to-peer

file-sharing protocol. This infringement necessarily comprises both the distribution of a sound

recording—disseminating the files by uploading them to BitTorrent networks—as well as the

reproduction of a sound recording—downloading a recording that has been distributed via

BitTorrent.     See Expert Report of Barbara Frederiksen-Cross ¶¶ 42-42 (“How BitTorrent

downloading/uploading works”).1 As the Report correctly concluded, under the Fifth Circuit’s

law of direct infringement, “a defendant may be held liable for direct infringement ‘where they

have provided the means to obtain and transmit copyrighted performances.’” Report at 9 (quoting

BWP Media USA, Inc. v. T & S Software Associates, Inc., 852 F.3d 436, 439 (5th Cir. 2017))



1
    Exhibit H to Opp. / Cross-Mot. [Dkt. 173-78].

                                                    3
          Case 1:17-cv-00365-DAE-AWA Document 250 Filed 01/09/19 Page 4 of 10



(emphasis added). The Rightscorp evidence of illegal online file-sharing, which the Magistrate

Judge concluded was “circumstantial evidence of direct infringement,” Report at 9, necessarily is

at a minimum circumstantial evidence of the uploading and downloading activity—that is,

distribution and reproduction—that occurs through BitTorrent.             For this reason, summary

judgment should not be entered against Plaintiffs on their reproduction claim.

    II.     THE REPORT ERRED IN NOT RECOMMENDING THAT PLAINTIFFS BE GRANTED
            SUMMARY JUDGMENT AS TO LIABILITY.

            Plaintiffs respectfully submit that the Report’s cogent examination and discussion of the

evidence and legal authorities demonstrates that Plaintiffs are entitled to summary judgment as to

liability. The Report’s four sentences rejecting Plaintiffs’ cross-motion, see Report at 20, cannot

be squared with its otherwise careful treatment of the law and the facts, or with the Safe Harbor

Report’s findings and conclusions.

            A. Plaintiffs Should Be Granted Summary Judgment As To Their Ownership Of All
               Of The Copyrighted Sound Recordings.

            The Report’s treatment of Plaintiffs’ ownership showing provides perhaps the clearest

example of Plaintiffs’ entitlement to summary judgment. Plaintiffs submitted extensive evidence

of their ownership of all the works in suit. Report at 18-20. First, as the Report recognizes, Grande

has not disputed Plaintiffs’ ownership of many of these copyrighted works. Report at 18 (“Grande

argues that out of 782 unique registered copyrights listed by Plaintiffs as being at issue in this case,

Plaintiffs’ evidence only demonstrates that they are the owners of 421 of these copyrights.”). Thus,

at a minimum, Plaintiffs are entitled to summary judgment on the ownership of the 421 uncontested

copyrights, which account for 806 sound recordings.2




2
 The copyrights that Grande did not contest are set forth in Exhibit 7 to Grande’s Motion for
Summary Judgment [Dkt. 140-3].

                                                    4
     Case 1:17-cv-00365-DAE-AWA Document 250 Filed 01/09/19 Page 5 of 10



       Second, as to the remaining 361 copyrights, which account for the remaining 777 sound

recordings, Grande challenged the timeliness of Plaintiffs’ ownership evidence, but failed to raise

a genuine dispute of fact related to the validity of the evidence. Report at 19 (“Grande’s only

response is not to contest the validity of the evidence, but rather its timeliness.”).3 The Report

properly recommended rejecting Grande’s timeliness argument. Id. With that argument rejected,

it necessarily follows that Plaintiffs’ ownership evidence is undisputed. Accordingly, Plaintiffs

are entitled to summary judgment that they own (or hold exclusive control of) all of the copyrighted

works at issue. Granting Plaintiffs summary judgment on the issue of ownership will result in a

more efficient trial, as it will avoid the need to present ownership evidence on hundreds of

registered copyrights when there is no genuine dispute about Plaintiffs’ ownership.

       B. Plaintiffs Should Be Granted Summary Judgment That Grande Subscribers
          Directly Infringed Plaintiffs’ Copyrighted Sound Recordings.

       Grande’s attacks on Plaintiffs’ showing of direct infringement rested entirely on incorrect

legal contentions. Grande first claimed that Plaintiffs could not prove the copying at issue without

playing “every single song at issue to the jury, alongside the identical copy or copies of that song

found on Grande’s subscribers’ computers.” Report at 6. The Magistrate Judge correctly

concluded that “[t]his argument is misplaced (at best)” and that “Grande’s reading of the case law

is flawed.” Id. at 6-7. Instead, Plaintiffs’ digital matching of original works to infringing copies

was more than sufficient to “demonstrate[] that the copies downloaded from Grande’s subscribers

are fully identical copies of the works sued on.” Id. at 6.

       Next, Grande argued that “all that Plaintiffs’ evidence shows is that Grande subscribers

made Plaintiffs’ copyrighted works available for copying over the internet to other BitTorrent

users, which Grande argues is insufficient to show infringement.” Report at 8. But this, too, was


3
 Notably, Grande has deposed two of Plaintiffs’ three ownership declarants (Messrs. McMullan
and Leak); their depositions did not reveal any infirmities in Plaintiffs’ ownership evidence.

                                                  5
     Case 1:17-cv-00365-DAE-AWA Document 250 Filed 01/09/19 Page 6 of 10



a flawed argument. The Report correctly found that Plaintiffs’ “evidence that not only were the

works made available for copying, but that actual copies were made and distributed,” including

“full copies of each of the copyrighted recordings from Grande subscribers,” was circumstantial

evidence of direct infringement. Report at 8-9. Likewise, the Report rejected Grande’s erroneous

legal argument that holding its subscribers liable for online copying would impermissibly impose

“tertiary” liability on Grande. Id. at 9.

       In sum, the Report rejected all of Grande’s incorrect legal arguments as to direct

infringement by Grande’s subscribers, and Grande pointed to no contrary evidence raising a

genuine issue of fact as to the issue. Absent any legal or disputed factual issue, it stands to reason

that Plaintiffs are entitled to summary judgment on the underlying direct infringement element of

its contributory infringement claim against Grande.

       C. Plaintiffs Should Be Granted Summary Judgment As To Grande’s Contributory
          Infringement Liability.

       For similar reasons, Plaintiffs are entitled to summary judgment as to Grande’s

contributory infringement liability. “‘A party is liable for contributory infringement when it, with

knowledge of the infringing activity, induces, causes or materially contributes to infringing

conduct of another.’” Report at 10 (quoting Alcatel USA, Inc. v. DGI Techs., Inc., 166 F.3d 772,

790 (5th Cir. 1999) (citation and internal quotation marks omitted in Report)). Grande argued that

Plaintiffs’ contributory infringement claim is not viable as a matter if law. The Report correctly

rejected Grande’s argument, which was based on a flawed interpretation of the Supreme Court’s

decision in Metro–Goldwyn–Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 914 (2005). The

Report carefully analyzed relevant case law and concluded “that a contributory infringement

theory based on ‘material contribution’ is alive and well, and summary judgment [for Grande] is

not warranted based on a lack of evidence of active inducement.” Report at 14. The Report’s

conclusion is well-reasoned and entirely correct, and should be adopted by the Court.


                                                  6
    Case 1:17-cv-00365-DAE-AWA Document 250 Filed 01/09/19 Page 7 of 10



       But that conclusion leaves Grande with no other ground to oppose the two elements of

contributory infringement liability: knowledge and material contribution.

       First, Grande offered no evidence giving rise to a genuine issue of material fact as to its

knowledge of its subscribers’ infringement. The undisputed evidence is more than sufficient to

establish Grande’s knowledge of the infringement on its network. As the Magistrate Judge

recognized in its Safe Harbor Report, the undisputed evidence shows that “Grande received

‘millions’ of notices of copyright infringement” during the relevant time period, “was tracking

over 9,000 customers on its DMCA ‘Excessive Violations Report’ by late 2016,” and “specifically

tracked users by the number of notices Grande received about them.” Safe Harbor Report at 7.

Indeed, the Magistrate Judge found that “there is ample evidence, including internal emails,

indicating that [Grande] believed many of its customers were repeat infringers,” and that “the

evidence in the record from Grande’s own documents reflects the opposite of what it now argues

– Grande took the Rightscorp (and other) notices as evidence of infringement.” Id. at 9, 10.

       The Safe Harbor Report further discussed some of the Grande internal emails showing

Grande’s knowledge of infringement, concluding that “the internal exchanges among Grande

employees also make it plain that Grande viewed the notices as evidence that the customer had

infringed on a copyright.” Id. at 11. And Grande’s knowledge of the infringement is further

demonstrated by the fact that it terminated repeat infringers both before and after the 2011-2016

time period. Id. at 6-7, 8-9. Critically, the Magistrate Judge concluded in the Safe Harbor Report

that “[i]t is Grande’s employees’ knowledge that matters, and the evidence is undisputed that

those employees believed the notices reflected that many of Grande’s customers were repeatedly

infringing on copyrights.” Id. at 11 (emphasis added).

       These undisputed facts from the Magistrate Judge’s Safe Harbor Report, as bolstered by

the additional facts set forth in Plaintiffs’ summary judgment motions, point inexorably to the



                                                7
    Case 1:17-cv-00365-DAE-AWA Document 250 Filed 01/09/19 Page 8 of 10



conclusion that Grande had knowledge of the infringement on its network. Plaintiffs are therefore

entitled to summary judgment as to the knowledge element of the legal standard for contributory

infringement.

       Second, Grande offered no evidence giving rise to a genuine issue of material fact as to the

other element of contributory infringement: that Grande materially contributed to its subscribers’

infringement. It is undisputed that Grande provided known infringing subscribers with the

indispensable means of carrying out their unlawful conduct—internet service. As the district court

in Cox concluded, “[t]here can be no question that the provision of high-speed internet service

materially contributes to infringement via BitTorrent . . . .” BMG Rights Mgmt. (US) LLC v. Cox

Commc’ns, Inc., 199 F. Supp. 3d 958, 979 (E.D. Va. 2016) (emphasis added). Again, Grande had

no factual basis to dispute its material contribution to its subscribers’ infringement; instead, it

relied solely on unavailing legal arguments that the Magistrate Judge rejected.         For these

straightforward reasons, Plaintiffs are entitled to summary judgment on their claim of contributory

copyright infringement.

                                        CONCLUSION

       For the reasons stated herein, Plaintiffs object to the Report’s recommendations that

Grande should be granted summary judgment on Plaintiffs’ reproduction claim, and that Plaintiffs’

motion for summary judgment as to liability should be denied. The Court should enter summary

judgment in Plaintiffs’ favor as to Grande’s liability for contributory infringement. That will

significantly streamline and shorten the trial, which would then be limited to an assessment of

whether Grande acted willfully, and what damages Grande owes Plaintiffs for its wrongful

conduct.




                                                8
    Case 1:17-cv-00365-DAE-AWA Document 250 Filed 01/09/19 Page 9 of 10



Dated: January 9, 2019.

                                  Respectfully submitted,

                                   By: /s/ Robert B. Gilmore
                                  Jonathan E. Missner (admitted pro hac vice)
                                  Robert B. Gilmore (admitted pro hac vice)
                                  Philip J. O’Beirne (admitted pro hac vice)
                                  Michael A. Petrino (admitted pro hac vice)
                                  Stein Mitchell Beato & Missner LLP
                                  901 15th Street, N.W., Suite 700
                                  Washington, DC 20005
                                  Telephone: (202) 737-7777
                                  Facsimile: (202) 296-8312
                                  jmissner@steinmitchell.com
                                  rgilmore@steinmitchell.com
                                  pobeirne@steinmitchell.com
                                  mpetrino@steinmitchell.com

                                  Daniel C. Bitting (State Bar No. 02362480)
                                  Paige A. Amstutz (State Bar No. 00796136)
                                  Scott Douglass & McConnico LLP
                                  303 Colorado Street, Suite 2400
                                  Austin, TX 78701
                                  Telephone: (512) 495-6300
                                  Facsimile: (512) 495-6399
                                  dbitting@scottdoug.com
                                  pamstutz@scottdoug.com

                                  Attorneys for Plaintiffs




                                      9
    Case 1:17-cv-00365-DAE-AWA Document 250 Filed 01/09/19 Page 10 of 10



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on January 9, 2019, all counsel of record who are deemed to

have consented to electronic service are being served with through the Court’s ECF system.



                                            /s/ Daniel C. Bitting
                                            Daniel C. Bitting




                                               10
